DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 18-37 are currently pending, with claims 29-35 being withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/24/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant claims that “not all of the additional electrode have roughened surfaces” which in a vacuum is fine, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-21, 23-28 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. US Publication 2011/0112591 (hereinafter Seymour) in view of Paik et al. “Roughened polysilicon for low impedance microelectrodes in neural probes” Feb. 2003 (hereinafter Paik).
Regarding claims 18 and 24, Seymour discloses an apparatus, comprising: a carrier (element 110); an electrode disposed on the carrier (elements 112), wherein the electrode is configured to sense and record neural signals in a body tissue (abstract and [0021]), and a light source disposed on the carrier (element 120 on carrier 110, see Figures 1A-2), wherein the light source is configured to illuminate at least a portion of the body tissue ([0023]), but is silent on the roughened surface.
Paik teaches a recording electrode made of a conductive material platinum with a roughened material (also platinum, as Figures 2 and 4 which utilizes gold can be entirely replaced in the electrode making process with platinum, paragraph 4 
Regarding claim 19, Seymour discloses a plurality of additional electrodes (elements 112), wherein at least one of the additional electrodes is a stimulation electrode configured to provide electrical stimulation to the body tissue ([0022] which mentions some electrodes are for recording while some are for stimulation).
Regarding claim 20, Seymour discloses that the electrode and the additional electrodes are arranged in an array that extends in a longitudinal direction (Figures 1A-6B which shows the electrodes 112 extending along the longitudinal direction of the carrier); and the light source is aligned with the array in the longitudinal direction (Figures 3A-6B which shows the light guide 120 being aligned with the electrode array).
Regarding claim 21, Seymour discloses that the carrier has a cylindrical shape ([0022] which mentions the carrier 110 can be cylindrical); and the electrode and the additional electrodes are disposed circumferentially around the earner ([0022]).
Regarding claim 23, Seymour discloses that the light source provides illumination that is parallel to a surface of the carrier on which the electrode is disposed (Figure 11D at electrode 212 and light source 220 via guide 222 which shows that the light extends away in a parallel direction with respect to the electrode surface).
Regarding claims 25-27, Seymour is silent on the roughened surfaces. Paik teaches roughening the electrode surface that includes recesses or pores (Figure 4B), 
Regarding claim 28, Seymour is silent on the roughened surface and by extension is also free of transparent or semi-transparent conductors. Paik teaches the roughened electrode, and teaches that the electrode is made of gold Figures 2, 4) which are non-transparent in nature. It would have been obvious to the skilled artisan at the time of invention to utilize a roughened electrode surface as taught by Paik with the device of Seymour increase electrode surface area without increasing the base of the electrode.
Regarding claim 36, Seymour discloses an apparatus, comprising: a carrier (element 110); a recording electrode and a stimulation electrode each disposed on the carrier (electrodes 112, see [0022], wherein the recording electrode is configured to sense and record neural signals in a body tissue ([0022]), wherein the stimulation electrode is configured to provide electrical stimulation to the body tissue ([0022]), a light source disposed on the carrier (source 120 on carrier 110), wherein the light source is configured to illuminate at least a portion of the body tissue ([0023]), but is silent on the recording electrode having a roughened surface.
Paik teaches a recording electrode made of a conductive material platinum with a roughened material (also platinum, as Figures 2 and 4 which utilizes gold can be entirely replaced in the electrode making process with platinum, paragraph 4 of Methods of Fabrication) used for monitoring neural tissue that includes an 
Regarding claim 37, see contents of rejected claims 25-27 above.
Claim 22 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour in view of Paik, as applied to claim 19, and in further view of Moffitt et al US Publication 2010/0137960 (hereinafter Moffitt).
Regarding claim 22, Seymour additionally teaches a stimulation electrode ([0022]) but is silent on the stimulation electrode having an unroughened surface, though due to their lack of disclosure on the stimulation electrodes being roughened one or ordinary skill in the art would assume they are unroughened. Moffitt teaches a neurostimulator that includes stimulating electrodes that are intentionally flat and unroughened ([0065]-[0067]). It would have been obvious to the skilled artisan at the time of invention to utilize unroughened stimulation electrodes as taught by Moffitt with the device of Seymour to allow for uniform stimulating of tissue without causing additional stimulation in specific pockets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794